          Case 1:19-cr-00118-RA Document 76
                                         75 Filed 06/10/20 Page 1 of 1




                                                              June 10, 2020
VIA ECF
Honorable Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    United States v. Jesus Wilfredo Encarnacion, 19 Cr. 118 (RA)

Dear Judge Abrams:

       I write to request an extension of the deadline for the defense sentencing submission in
the above-captioned case, which is due tomorrow, June 11, 2020. Sentencing is currently
scheduled for June 25, 2020.

         Ms. Baumgartel has a health issue and is unable to file the sentencing submission
tomorrow. I will update the Court in one week regarding when Ms. Baumgartel will be able to
file her submission and whether she will need an adjournment of the sentencing date.

       I thank the Court for its time and attention to this matter.

                                                              Respectfully Submitted,
                                                                      /s/
                                                              Jennifer L. Brown
                                                              Attorney-in-Charge
                                                              Federal Defenders of New York
                                                              cell: 646-763-1420

cc:    AUSA Kimberly Ravener (by email)
       AUSA David Denton (by email)



                                                              Application granted.


                                                              SO ORDERED.


                                                                            _______________________
                                                                            Ronnie Abrams, U.S.D.J.
                                                                            June 10, 2020
